                                                                 Case 2:20-ap-01022-VZ            Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52              Desc
                                                                                                   Main Document    Page 1 of 7



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  3 rmarticello@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002

                                                                  6 Attorneys for Defendant Yueting Jia

                                                                  7

                                                                  8                                 UNITED STATES BANKRUPTCY COURT
                                                                  9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                          LOS ANGELES DIVISION
                                                                 11 In re                                                    Case No. 2:19-bk-24804-VZ
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 YUETING JIA,                                             Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                       Debtor.            Adv No. 2:20-ap-01022-VZ

                                                                 14                                                          STIPULATION REGARDING
                                                                      HONG LIU, an individual,                               PROTECTIVE ORDER CONCERNING
                                                                 15                                                          EXCHANGE OF INFORMATION FOR
                                                                                                         Plaintiff,          SETTLEMENT PURPOSES
                                                                 16
                                                                                  v.
                                                                 17
                                                                    YUETING JIA, an individual; and DOES 1
                                                                 18 through 20, inclusive,
                                                                 19                                    Defendant.
                                                                 20

                                                                 21 TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                 22 JUDGE:

                                                                 23               Defendant Yueting Jia ("Mr. Jia" or "Defendant") and plaintiff Hong Liu ("Plaintiff"), by
                                                                 24 and through their counsel, enter into this Stipulation Regarding Protective Order (the

                                                                 25 "Stipulation"). Plaintiff and Defendant shall each be referred to individually as a “Party” and

                                                                 26 collectively as the “Parties.” In support of the Stipulation, the Parties refer to the following

                                                                 27 recitals:

                                                                 28


                                                                      2836720.1                                             1                                   STIPULATION
                                                                 Case 2:20-ap-01022-VZ            Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52                Desc
                                                                                                   Main Document    Page 2 of 7



                                                                  1                                                   RECITALS
                                                                  2               A.     On February 4, 2020, Plaintiff filed a Complaint to Determine Nondischargeability

                                                                  3 of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. § 523(a)(2)(A) [Docket No. 1] (the

                                                                  4 "Complaint").

                                                                  5               B.     On June 25, 2020, Mr. Jia filed the Answer of Defendant Yueting Jia to Complaint

                                                                  6 to Determine Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. §

                                                                  7 523(a)(2)(A) [Docket No. 43].

                                                                  8               C.     On August 5, 2020, in connection with settlement discussions between the Parties,

                                                                  9 Plaintiff requested certain information from Mr. Jia to be shared on a strictly confidential basis.

                                                                 10               D.     Mr. Jia has agreed to provide certain, limited information to Plaintiff on a

                                                                 11 confidential basis in connection with settlement discussions between the Parties.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               E.     Plaintiff may provide certain limited information to Defendant on a confidential
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 basis in connection with settlement discussions between the Parties.

                                                                 14               WHEREFORE, the Parties have agreed to enter into this Stipulation for the following
                                                                 15 terms of confidentiality, subject to the entry of an order of the Court approving such terms, for the

                                                                 16 issuance of an appropriately tailored Protective Order to prevent unnecessary dissemination of

                                                                 17 confidential information and to prevent disclosure thereof on the public record.

                                                                 18
                                                                 19                                                STIPULATION
                                                                 20               1.     "CONFIDENTIAL MATERIAL" means documents or other information designated

                                                                 21 by either Party as "confidential" or "Confidential Material" and provided by one Party to the other

                                                                 22 Party in connection with the Parties' settlement discussions.

                                                                 23               2.     Either Party may designate documents produced to the other Party as "confidential"

                                                                 24 or "CONFIDENTIAL MATERIAL" either by notation on the document, written notice to the

                                                                 25 receiving Party's counsel, or by other appropriate means. Except as otherwise provided by this

                                                                 26 Stipulation, if at any time prior to the trial of this action, the producing Party realizes that information

                                                                 27 previously produced without limitation by it should be designated as CONFIDENTIAL

                                                                 28


                                                                      2836720.1                                             2                                     STIPULATION
                                                                 Case 2:20-ap-01022-VZ         Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52                Desc
                                                                                                Main Document    Page 3 of 7



                                                                  1 MATERIAL, he may so designate by so apprising the receiving Party's counsel in writing, and such

                                                                  2 information will thereafter be treated accordingly under the terms of this Stipulation.

                                                                  3               3.   With respect to each confidentiality category, unless otherwise stated, this

                                                                  4 Stipulation applies to, and the term CONFIDENTIAL MATERIAL shall include, the following

                                                                  5 documents and information:

                                                                  6                    (A)    all documents which have been designated by a producing Party or its counsel

                                                                  7                           as within such category and provided by one Party to the other Party in

                                                                  8                           connection with the Parties' settlement discussions;

                                                                  9                    (B)    all copies, extracts, complete or partial summaries, correspondence, or notes

                                                                 10                           prepared from such documents; and

                                                                 11                    (C)    all information contained in or obtained from any such documents.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 However, CONFIDENTIAL INFORMATION shall not include: (a) any information that is in the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 public domain at the time of disclosure to the receiving Party or becomes part of the public domain

                                                                 14 after its disclosure to the receiving Party as a result of publication not involving a violation of this

                                                                 15 Stipulation; and (b) any information obtained by the receiving Party after the disclosure by the other

                                                                 16 Party from a third party source who obtained the information lawfully and under no obligation of

                                                                 17 confidentiality to the producing Party

                                                                 18               4.   Except as otherwise permitted by this Stipulation, access to and disclosure of

                                                                 19                    CONFIDENTIAL MATERIAL shall be limited to:

                                                                 20                    (1)    the receiving Party and his counsel; and

                                                                 21                    (2)    Any person or entity authorized in writing by the producing Party’s

                                                                 22                           undersigned counsel to have access to the CONFIDENTIAL MATERIAL.

                                                                 23               5.   Prior to any disclosure of any Confidential Material to any person referred to in

                                                                 24 Paragraph 4(2) above, such person shall be provided by counsel with a copy of this Stipulation and

                                                                 25 Order thereon and shall each return a signed Non-Disclosure Agreement in the form annexed as

                                                                 26 Exhibit "A" hereto stating that that person has read this Stipulation and Order thereon and agrees to

                                                                 27 be bound by its terms. Each signed Non-Disclosure Agreement shall be provided to the producing

                                                                 28 Party's counsel.


                                                                      2836720.1                                          3                                    STIPULATION
                                                                 Case 2:20-ap-01022-VZ           Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52                Desc
                                                                                                  Main Document    Page 4 of 7



                                                                  1               6.    A receiving Party and his counsel shall not disclose any CONFIDENTIAL

                                                                  2 MATERIAL to any person except as permitted by Paragraph 4 and shall not use any

                                                                  3 CONFIDENTIAL MATERIAL other than for purposes of settlement.                       Without limiting the

                                                                  4 foregoing, neither Party nor his counsel shall file any CONFIDENTIAL MATERIAL, or include or

                                                                  5 reference any CONFIDENTIAL MATERIAL in any pleading filed, in any action, lawsuit, or

                                                                  6 proceeding by any means whatsoever, including by filings under seal or in camera.

                                                                  7               7.    No person or Party receiving any document or information designated as

                                                                  8 CONFIDENTIAL MATERIAL or under this Stipulation shall disclose such to anyone not specified

                                                                  9 in Paragraph 4 hereof, nor use such for any purpose other than for the purposes of analyzing

                                                                 10 settlement offers involving this action. Without limitation the foregoing, no person shall file any

                                                                 11 CONFIDENTIAL MATERIAL, or include or reference any CONFIDENTIAL MATERIAL in any
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 pleading filed, in any action, lawsuit, or proceeding by any means whatsoever, including by filings
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 under seal or in camera. No person or party receiving any document or information designated as

                                                                 14 CONFIDENTIAL MATERIAL or under this STIPULATION, including, without limitation, each

                                                                 15 Party and his counsel, shall permit such document or information to be disclosed during any

                                                                 16 deposition or testimony, nor filed with or disclosed to the Court by any means whatsoever, including

                                                                 17 by filings under seal or in camera.

                                                                 18               8.    Each person who has access to material that has been designated as CONFIDENTIAL

                                                                 19 MATERIAL shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

                                                                 20 such material.

                                                                 21               9.    CONFIDENTIAL MATERIAL shall not be used for any purpose other than to

                                                                 22 evaluate settlement offers. This Stipulation shall remain in force and effect until modified,

                                                                 23 superseded or terminated by agreement of the parties or by order of the Court. This Stipulation

                                                                 24 may be amended by agreement of the Parties in writing.

                                                                 25               10.   Upon final termination of this action, including all appeals, all documents, testimony

                                                                 26 or pleadings within the terms of this Stipulation, including all copies, extracts, and complete or

                                                                 27 partial summaries thereof, shall be either:

                                                                 28                     (A)    returned to the producing Party’s counsel; or


                                                                      2836720.1                                            4                                    STIPULATION
                                                                 Case 2:20-ap-01022-VZ           Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52                    Desc
                                                                                                  Main Document    Page 5 of 7



                                                                  1                     (B)     destroyed with a sworn certification of such destruction being made to the

                                                                  2                             producing Party’s counsel.

                                                                  3               11.   The failure to designate information in accordance with this Stipulation shall not preclude

                                                                  4 the filing of a motion at a later date seeking to impose such designation. Neither this Stipulation nor the

                                                                  5 production of documents, protected information, and material hereunder shall in any way constitute a

                                                                  6 waiver of any objection to the furnishing thereof, all such objections being hereby preserved.

                                                                  7               12.   This Stipulation shall survive the termination of the litigation, and this Court shall

                                                                  8 retain jurisdiction over all persons subject to this Stipulation and Order thereon to the extent

                                                                  9 necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

                                                                 10 thereof.

                                                                 11               13.   This Stipulation applies solely to documents and information exchanged between the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 parties for settlement purposes. This Stipulation does not limit either Party's right to seek discovery
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 and the Stipulation does not apply to documents and information that may be produced by the Parties

                                                                 14 or third parties in connection with discovery in this matter. This Stipulation is without prejudice to

                                                                 15 either Party's right to dispute the asserted confidential nature of any documents or information that

                                                                 16 may be produced by the other Party or third parties in connection with discovery in this matter.

                                                                 17

                                                                 18 STIPULATED BY:

                                                                 19    SMILEY WANG-EKVALL, LLP                                     THE LAW OFFICES OF BENJAMIN
                                                                                                                                   TAYLOR
                                                                 20

                                                                 21    By: /s/ Robert S. Marticello                                By: ___________________________
                                                                          Robert S. Marticello                                        Benjamin Taylor
                                                                 22    Attorneys for Yueting Jia                                   Attorneys for Hong Liu

                                                                 23

                                                                 24

                                                                 25

                                                                 26 SO ORDERED THIS ____ day of ___________, 2020

                                                                 27                                                              ____________________________________
                                                                                                                                 Vincent P. Zurzolo
                                                                 28                                                              United States Bankruptcy Judge

                                                                      2836720.1                                              5                                      STIPULATION
                                                                 Case 2:20-ap-01022-VZ           Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52            Desc
                                                                                                  Main Document    Page 6 of 7



                                                                  1                                                 EXHIBIT

                                                                  2                               UNITED STATES BANKRUPTCY COURT
                                                                  3                                CENTRAL DISTRICT OF CALIFORNIA
                                                                  4                                        LOS ANGELES DIVISION
                                                                  5 In re                                                 Case No. 2:19-bk-24804-VZ
                                                                  6 YUETING JIA,                                          Chapter 11
                                                                  7                                      Debtor.          Adv No. 2:20-ap-01022-VZ
                                                                  8                                                       NON-DISCLOSURE AGREEMENT
                                                                      HONG LIU, an individual,
                                                                  9
                                                                                                       Plaintiff,
                                                                 10
                                                                                  v.
                                                                 11
SMILEY WANG-EKVALL, LLP




                                                                    YUETING JIA, an individual; and DOES 1
                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 through 20, inclusive,
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                  Defendant.
                                                                 14

                                                                 15               ___________________, acknowledge that I have read and understand the Protective Order
                                                                 16 in this action governing the non-disclosure of any documents and information that have been

                                                                 17 designated as Confidential Material by Defendant. I agree that I will not disclose such

                                                                 18 Confidential Material to anyone other than for purposes of settlement discussions and that at the
                                                                 19 conclusion of the litigation I will return all Confidential Material to Defendant's counsel. By

                                                                 20 acknowledging these obligations under the Protective Order, I understand that I am submitting

                                                                 21 myself to the jurisdiction of the United States Bankruptcy Court for the Central District of

                                                                 22 California for the purpose of any issue or dispute arising hereunder and that my willful violation

                                                                 23 of any term of the Protective Order could subject me to punishment for contempt of Court.

                                                                 24 Dated: ____________________                      ________________________________________
                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2836720.1                                          6                                  STIPULATION
        Case 2:20-ap-01022-VZ                      Doc 49 Filed 09/11/20 Entered 09/11/20 14:31:52                                     Desc
                                                    Main Document    Page 7 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Stipulation Regarding Protective Order
Concerning Exchange of Information for Settlement Purposes will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/11/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Benjamin Taylor btaylor@taylorlawfirmpc.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 09/11/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
